Attachment to Advisory Action
Applicants’ amendment filed 10/19/2021 and the supplemental amendment filed 10/23/2021 have been fully considered; however, the amendment(s) has/have not been entered. Entry of the amendment would require new ground(s) of rejection with respect to 35 USC 103(a) in view of the Kawahara reference. Thus, the amendment does not place the application in condition for allowance or in better condition for appeal. 
The double patenting rejections concerning U.S. Pat. No. 10,662,270, U.S. Pat. No. 9,902,847, and U.S. Pat. No. 7,803,888 have been withdrawn in view of the terminal disclaimer filed 10/19/2021.
Applicant's arguments filed 10/19/2021 and 10/23/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, and all arguments by the Applicant concern the proposed amendment, such arguments are rendered moot and thus need not be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764